DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional  Application No. 62/298,768, filed 02/23/2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2019 and 10/15/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Applicant’s representative Aaron Reed  was called for an interview on 03/12/2021 to discuss possible Examiner's amendments as follows: 
Amend claim-1 to add the subject matter of claim-3, and cancel claim-3.
Amend claim-13 to for more clarity, and 
Cancel claims 19 & 20, which pertains to a different embodiment of the invention as depicted in figure-8. 
Applicant verbally agreed with those proposals, however decided to draft the amendment to the claims.	
Claim Amends for Examiner Amendment 03122021.pdf.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	
Allowable Subject Matter
Claims 1 - 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record (US 2002/0183814 A1) by Ono, listed on IDS, discloses a portable single user sauna comprising a cabin where the head of the user extends from terminal end of the cabin, Ono also discloses plurality of heating elements disposed in the wall of the cabin and directed toward the interior space to provide infrared radiation to the user positioned within the cabin.
Ono does not disclose a facial treatment fixture which includes radiating elements, wherein the facial treatment fixture extend from the terminal end of the cabin, so that it can be positioned above the face of the user. 
Another prior art listed in the IDS: US Patent 6,719,780 to Salmon et al. teaches a radiating system with a lighting fixture that slide on a rail, wherein the fixture can be slide over the head and neck area of a user for treatment. Even though the system has a sliding fixture for treating the face and head area of a user the overall structure of the system is completely different from the system of Ono, and there is no reason or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2003/0155535 A1) Laudano et al discloses a device with UV discharge lamp for use in applications such for tanning, specifically higher intensity metal halide bulbs are positioned in the facial region and lower intensity bulbs extend over the body.
(US 5086769 A1) Vianello et al discloses, a chair for tanning operation having a face tanning apparatus connected to the main section using a hinge so that it can be oved over the facial area of a user.
(US 5086769 A1) Vianello et al discloses a tanning apparatus with means which assist facial tanning and low pressure tubes irradiating in the UV-A spectral range.
(WO 2014030857 A1) PARK, Hae discloses, a whole-body light irradiator comprising a main frame which is installed horizontally or perpendicularly to the ground and on which a user is positioned; and a cover frame, which is installed opposite the main frame, for irradiating light on the skin of the user who is positioned on the main frame.
(EP 1810713 A2) Walter KRATZ discloses, a tanning device with a slide able fixture which can be moved by a user with hand, the fixture incorporates control panel for user to operate the device.   

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792